Exhibit 10.22

 

PENNYMAC CORP. FACILITY EXECUTION

AMENDMENT NO. 10 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 10 to Amended and Restated Master Repurchase Agreement, dated as
of April 30, 2015 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”), PennyMac Corp. (the “Seller”) PennyMac Mortgage
Investment Trust and PennyMac Operating Partnership, L.P. (each, a “Guarantor”
and collectively, the “Guarantors”).

RECITALS

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013, Amendment No. 2, dated as of
October 1, 2013, Amendment No. 3, dated as of December 27, 2013, Amendment
No. 4, dated as of December 31, 2013, Amendment No. 5, dated as of January 10,
2014, Amendment No. 6, dated as of February 21, 2014, Amendment No. 7, dated as
of May 22, 2014, Amendment No. 8, dated as of October 31, 2014, and Amendment
No. 9, dated as of December 23, 2014, the “Existing Repurchase Agreement”; as
further amended by this Amendment, the “Repurchase Agreement”) and the related
Pricing Side Letter, dated as of June 1, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”). The Guarantors are parties to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of November 2, 2010, by the Guarantors in favor of Buyer. Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definition of “Maximum Combined Aggregate Purchase
Price” in its entirety and replacing it with the following:

“Maximum Combined Aggregate Purchase Price” means THREE HUNDRED MILLION DOLLARS
($300,000,000).

SECTION 2. Commitment Fee. For the avoidance of doubt, Seller shall pay to Buyer
the Commitment Fee calculated from and after the date hereof based upon the
definition of Maximum Combined Aggregate Purchase Price as amended herein.

 

-1-



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantors;

(b) Amendment No. 10 to that certain Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Buyer, the Seller and
the Guarantors; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 9. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By: /s/ Elie Chau
Name: Elie Chau Title: Vice President

 

PennyMac Corp., as Seller By: /s/ Pamela Marsh Name: Pamela Marsh Title:
Executive Vice President, Treasurer

 

PennyMac Mortgage Investment Trust, as Guarantor By: /s/ Pamela Marsh Name:
Pamela Marsh Title: Executive Vice President, Treasurer

 

PennyMac Operating Partnership, L.P., as Guarantor By: PennyMac GP OP, Inc., its
General Partner By: /s/ Pamela Marsh Name: Pamela Marsh Title: Executive Vice
President, Treasurer

Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
Agreement